                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                   Oscar Holt III
Cathryn Harris-Marchesi                                                                   Of Counsel
Tricia S. Lindsay
Julissa M. Proaño
                                                               November 11, 2019
VIA ELECTRONIC CASE FILING
Honorable Steven I. Locke
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Federal Courthouse
100 Federal Plaza
Central Islip, New York 11550
                                          Re:    Nunez v. Village of Rockville Centre, et.al.
                                                 Docket No.: CV-18-4249 (DRH)(SIL)

Dear Judge Locke:

        As you records will reflect, we are the attorneys representing the Plaintiff in the above-
referenced matter. We are in receipt of the letter from Mr. Croutier to the Court advising of the
decision issued by the Second Department . We thank Counsel for advising us of this decision as
we were unaware that it had been issued. In response to counsel’s missive, we note to Your Honor
that there is a Dissent in Second Department’s ruling issued by Justice Barros and we are currently
exploring all options as to the possible review of this matter by the Court of Appeals.

       In any event, we do not see any need for this matter to be delayed with regard to the
discovery in this matter, and supply this letter as an interim status letter. Currently, we have
provided to the Village a Stipulation to Unseal Records which they have not yet produced and
claim to have in their possession. We are hopeful that this will allow the Village to supply us with
their documents. Further, we were provided with some 777 pages of documents by the County
Defendants, of which nearly 200 pages were redacted in some form, with many being completely
obliterated. We have asked the County Defendants to immediately provide each of these pages
in unredacted form. Our request provided the County 7 days to provide the documents before we
would confer prior to seeking the Court's intervention and filing a motion to compel. In July and
August, Plaintiff provided full responses to all the Defendants’ demands and interrogatories, and
on October 29, 2019 we provided supplemental documents pursuant to Rule 26 of the Federal
Rules of Civil Procedure. No depositions have taken place to date.
Honorable Steven I. Locke
November 11, 2019
Page 2


      We hope this information is helpful to the Court and we thank the Court for its kind
consideration.

                                                       Respectfully submitted,

                                                       Frederick K. Brewington
                                                       FREDERICK K. BREWINGTON

cc: William J. Croutier, Jr., Esq. (By ECF)
    Pablo A. Fernandez, Esq. (By ECF)
    William P. Nolan, Esq. (By ECF)

FKB.pl
